Case 19-12878-elf       Doc 68 Filed 04/27/20 Entered 04/27/20 11:58:43                 Desc Main
                               Document      Page 1 of 1
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re: Jade Lee,                                    CHAPTER 13
         Debtor.
                                           BANKRUPTCY CASE NUMBER
 Carrington Mortgage Services, LLC as      19-12878/ELF
 servicer for Bank of America, N.A.,
        Movant,
 v.
 Jade Lee,
        Debtor,
 and
 William C. Miller, Trustee,
        Additional Respondent.
                             CERTIFICATION OF DEFAULT

       Kristen D. Little, Esquire, Attorney for Movant, certifies that Debtor has defaulted upon

the terms of this Court's Stipulation and Order dated January 30, 2020. It is further certified that

the attached notice, marked as Exhibit "A," was served upon the Debtor and Debtor's Attorney

on March 25, 2020. The Debtor has failed to cure the default as set forth in the Notice. The

Debtor has failed to make the following payments:

Regular payments of $1,144.13 from February 1, 2020 through April 1, 2020             $3,432.39;
Attorney Fees associated with this default                                              $300.00
Less Debtor’s Suspense                                                                   $(0.00)
TOTAL DEFAULT                                                                         $3,732.39

       Accordingly, pursuant to the Stipulation and Order, Movant respectfully requests this

Court to enter the attached Order granting Movant relief from the automatic stay.

                                                      Respectfully submitted,


                                                              /s/ Kristen D. Little
Dated: April 27, 2020                                 BY:
                                                      Kristen D. Little, Esquire
                                                      Shapiro & DeNardo, LLC
                                                      3600 Horizon Drive, Suite 150
                                                      King of Prussia, PA 19406
                                                      (610) 278-6800/ fax (847) 954-4809
S&D File #:16-054785                                  PA BAR ID #79992
                                                      klittle@logs.com
                                                      pabk@logs.com
